NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-SEP-2020
                                            09:02 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       TREVONDRICK JOVON FRANCIS, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
        (S.P.P. NO. 1PR181000008 (CR. NO. 1PC091001414))


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On May 18, 2020, the circuit court clerk received
and electronically filed self-represented Petitioner-Appellant
Trevondrick Jovon Francis's (Francis) notice of appeal;
           (2) On July 1, 2020, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before July 13, 2020, and August 10, 2020, respectively;
           (3) Francis did not file either document or request an
extension of time;
           (4) On August 26, 2020, the appellate clerk notified
Francis that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on September 8, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.1(e) and 30, and Francis may
request relief from default by motion; and
          (5) Francis took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 25, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2